The defendant filed a number of exceptions to the report of the referee embodying its contentions: First, that the maple flooring contract was rescinded in January, 1904, and that no damages can be claimed for not taking the portion then undelivered. Second, that it is entitled to hold the 2 per cent discount on money advanced to pay freight. Third, that it is entitled to damages sustained by failure of W. W. Mills and W. W. Mills Company to complete delivery of all of the lumber under contract of 3 September, 1902, by 1 December, 1903. *Page 356 
We find no exceptions to the rulings of the referee upon matters of evidence. Fifteen of defendant's exceptions are to the findings of fact and four to the conclusions of law of the referee. We think, upon an examination of the record, that there is evidence to support all the findings of fact. Having made such findings, the conclusions of law reached by the referee upon such facts are correct. The matter as disclosed by defendant's appeal seems to be almost entirely one of fact. We find no error in the ruling of the Superior Court overruling the exceptions and confirming the report.
The costs of this appeal will be paid by defendant.
Judgment affirmed.